UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5384 Date of fiscal year end: February 28 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Snow Capital Opportunity Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Christopher & Banks 7/26/06 171046105 CBK Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For James Fuld For For 2. EQUITY INCENTIVE PLAN Issuer For For 3. SENIOR EXECUTIVE INCENTIVE PLAN Issuer For For 4. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Cisco 9/18/06 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Carol Bartz For For Michele Burns For For Michael Capellas For For Larry Carter For For John Chambers For For John Hennessy For For Richard Kovacevich For For Roderick McGeary For For Steven West Jerry Yang For For 2. RATIFICATION OF AUDITORS Issuer Against Against 3. STOCK GRANTS TO EXECS REQUIRING ACHIEVEMENT OF CERTAIN PERFORMANCE GOALS Shareholder Against Against 4. BOARD REVIEW OF EXEC COMPENSATION POLICIES Shareholder Against Against 5. REPORTING OF HUMAN RIGHTS VIOLATIONS Shareholder Company Name Meeting Date CUSIP Ticker Biomet 9/20/06 090613100 BMET Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Jerry Ferguson For For Daniel Hann For For Thomas Kearns For For 2. EQUITY INCENTIVE PLAN Issuer For For 3. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Worthington 9/27/06 981811102 WOR Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For John Blystone For For William Dietrich For For Carl Nelson For For Sidney Ribeau For For 2. EQUITY INCENTIVE PLAN Issuer For For 3. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Duke Energy 10/24/06 26441C105 DUK Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Roger Agnelli For For Paul Anderson For For William Barnet For For Alex Bernhardt For For Michael Browning For For Phillip Cox For For William Esrey For For Ann Maynard Gray For For James Hance For For Dennis Hendrix For For Michael Phelps For For James Rhodes For For James Rogers For For Mary Schapiro For For Dudley Taft For For 2. EQUITY INCENTIVE PLAN Issuer For For 3. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Avnet 11/09/06 053807103 AVT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Eleanor Baum For For Veronica Biggins For For Lawrence Clarkson For For Ehud Houminer For For James Lawrence For For Frank Noonan For For Ray Robinson For For Gary Tooker For For Roy Vallee For For 2. STOCK COMPENSATION PLAN Issuer For For 3. RATIFICATION OF AUDITORS Issuer Against Against 4. SEPARATION OF CEO AND CHAIRMAN ROLES Shareholder Company Name Meeting Date CUSIP Ticker Agilent 2/27/07 00846U101 A Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Paul Clark For For James Cullen For For Robert Joss For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Deere & Company 2/28/07 244199105 DE Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Robert W. Lane For For Antonio Madero For For Aulana Peters For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Tetra Tech 3/1/07 88162G103 TTEK Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Dan Batrack For For Albert Smith For For Christopher Lewis For For Hugh Grant For For Patrick Haden For For Richard Truly For For 2. APPROVAL OF AMENDED EMPLOYER STOCK PLAN Issuer For For 3. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Spectrum Control 4/02/07 847615101 SPEC Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Scott Krentzman For For John Petersen For For Richard Southworth For For James Toohey For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Alcoa 4/21/07 013817101 AA Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Alain Belda For For Carlos Ghosn For For Henry Schacht For For Franklin Thomas For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Dupont E I De Nemours & Co 4/25/07 263534109 DD Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Richard H. Brown For For Robert A. Brown For For Bertrand P. Collomb For For Curtis J. Crawford For For John T. Dillon For For Eleuthere I. Du Pont For For Charles O. Holliday For For Lois D. Juliber For For Masahisa Naitoh For For Sean O'Keefe Withheld For William K. Reilly For For 2. RATIFICATION OF AUDITORS Issuer For For 3. DU PONT EQUITY INCENTIVE PLAN Issuer Against Against 4. ON GENETICALLY MODIFIED FOOD Shareholder Against Against 5. ON PLANT CLOSURE Shareholder Against Against 6. ON REPORT ON PFOA Shareholder Against Against 7. ON COSTS Shareholder Against Against 8. ON GLOBAL WARMING Shareholder Against Against 9. ON CHEMICAL FACILITY SECURITY Shareholder Company Name Meeting Date CUSIP Ticker Bank of America 4/25/07 060505104 BAC Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For William Barnett For For Frank P. Bramble For For John T. Collins For For Gary L. Countryman For For Tommy R. Franks For For Charles K. Gifford For For W. Steven Jones For For Kenneth D. Lewis For For Monica C. Lozano For For Walter E. Massey For For Thomas J. May For For Patricia E. Mitchell For For Thomas M. Ryan Withheld For O. Temple Sloan For For Meredith R. Spangler For For Robert L. Tillman For For Jackie M. Ward For For 2. RATIFICATION OF AUDITORS Issuer Against Against 3. STOCK OPTIONS Shareholder Against Against 4. NUMBER OF DIRECTORS Shareholder Against Against 5. INDEPENDENT BOARD CHAIRMAN Shareholder Company Name Meeting Date CUSIP Ticker General Electric 4/25/07 369604103 GE Vote MRV Proposal Proposed by Issuer or Security Holder A. DIRECTOR Issuer For For James I. Cash For For Sir William Castell For For Ann M. Fudge Withheld For Claudio X. Gonzalez For For Susan Hockfield For For Jeffrey R. Immelt For For Andrea Jung For For Alan G. Lafley For For Robert W. Lane For For Ralph S. Larsen For For Rochelle B. Lazarus Withheld For Sam Nunn Withheld For Roger S. Penske For For Robert J. Swieringa For For Douglas A Warner For For Robert C. Wright For For B. RATIFICATION OF AUDITORS Issuer For For C. MAJORITY VOTING FOR DIRECTORS Issuer For For D.2007 LONG TERM INCENTIVE PLAN Issuer For For E. MATERIAL TERMS OF SR. OFFICER PERFORMANCE GOALS Issuer Against Against 1. CUMULATIVE VOTING Shareholder For Against 2. CURB OVER-EXTENDED DIRECTORS Shareholder Against Against 3. ONE DIRECTOR FROM RANKS OF RETIREES Shareholder Against Against 4. INDEPENDENT BOARD CHAIRMAN Shareholder Against Against 5. ELIMINATE DIVIDEND EQUIVALENTS Shareholder Against Against 6. REPORT ON CHARITABLE CONTRIBUTIONS Shareholder Against Against 7. GLOBAL WARMING REPORT Shareholder Against Against 8. ETHICAL CRITERIA FOR MILITARY CONTRACTS Shareholder Against Against 9. REPORT ON PAY DIFFERENTIAL Shareholder Company Name Meeting Date CUSIP Ticker Marathon Oil Corporation 4/25/07 565849106 MRO Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Charles F. Bolden For For Charles R. Lee For For Dennis H. Reilley For For John W. Snow For For Thomas J. Usher For For 2. RATIFICATION OF AUDITORS Issuer For For 3. APPROVAL OF 2 Issuer For For 4.ELIMINATE SUPERMAJORITY VOTE Issuer For For 5. INCREASE NUMBER OF AUTHORIZED SHARES Issuer Company Name Meeting Date CUSIP Ticker Alcan 4/26/07 013716105 AL Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For R. Berger For For L.D. Desautels For For R.B. Evans For For L.Y. Fortier Withheld For J.E. Garten Withheld For J.P. Jacamon For For Y. Mansion For For C. Morin-Postel For For H. Monroe-Blum For For H.O. Ruding For For G. Schulmeyer Withheld For P.M. Tellier For For M.K. Wong For For 2. RATIFICATION OF AUDITORS Issuer For For 3. AMENDMENTS TO EXEC SHARE OPTION PLAN Issuer Company Name Meeting Date CUSIP Ticker Pfizer 4/26/07 717081103 PFE Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Dennis A. Ausiello For For Michael S. Brown Withheld For M. Anthony Burns For For Robert N. Burt For For W. Don Cornwell Withheld For William H. Gray For For Constance H. Horner Withheld For William R. Howell For For Jeffrey B. Kindler For For George A. Lorch For For Dana G. Mead For For William C. Steere For For 2. RATIFICATION OF AUDITORS Issuer Against Against 3. CUMULATIVE VOTING Shareholder Against Against 4. REPORT ON RATIONALE OF ANIMAL EXPERIMENTATION Shareholder Against Against 5. AMENDING POLICY ON ANIMAL LAB CARE Shareholder Against Against 6. QUALIFICATIONS FOR DIRECTORS NOMINEES Shareholder Company Name Meeting Date CUSIP Ticker Johnson & Johnson 4/26/07 478160104 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Mary S. Coleman For For James G. Cullen For For Michael M.E. Johns For For Arnold G. Langbo For For Susan L. Lindquist For For Leo F. Mullin For For Christine A. Poon For For Charles Prince For For Steven S. Reinemund For For David Satcher For For William C. Weldon For For 2. RATIFICATION OF AUDITORS Issuer Against Against 3. MAJORITY VOTING FOR DIRECTORS Shareholder Against Against 4. SUPPLEMENTAL RETIREMENT PLAN Shareholder Company Name Meeting Date CUSIP Ticker Abbott 4/27/07 002824100 ABT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For R.S. Austin For For W.M. Daley For For W.J. Farrell For For H.L. Fuller For For R.A. Gonzalez For For D.A.L. Owen For For B. Powell For For W.A. Reynolds For For R.S. Roberts For For S.C. Scott For For W.D. Smithburg For For G.F. Tilton For For M.D. White For For 2. RATIFICATION OF AUDITORS Issuer Against Against 3. ADVISORY VOTE Shareholder Against Against 4. THE ROLES OF CEO AND CHAIR Shareholder Company Name Meeting Date CUSIP Ticker XL Capital 4/27/07 G98255105 XL Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Joseph Mauriello For For Eugene M. McQuade For For Robert S. Parker For For Alan Z. Senter For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker The Travelers Companies 5/1/07 84917E109 TRV Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Alan L. Beller For For John H. Dasburg For For Janet M. Dolan Withheld For Kenneth M. Duberstein For For Jay S. Fishman For For Lawrence G. Graev For For Patricia L. Higgins For For Thomas R. Hodgson For For C.L. Killingsworth For For Robert I. Lipp For For Blythe J. McGarvie For For Glen D. Nelson For For Laurie J. Thomsen For For 2. RATIFICATION OF AUDITORS Issuer For For 3. MAJORITY VOTE FOR DIRECTORS Issuer Company Name Meeting Date CUSIP Ticker Health Net 5/1/07 42222G108 HNT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Theodore F. Craver For For Vicki B. Escarra For For Thomas T. Farley For For Gale S. Fitzgerald For For Patrick Foley For For Jay M. Gellert For For Roger F. Greaves For For Bruce G. Williamson For For Frederick C. Yeager For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker RehabCare Group 5/1/07 759148109 RHB Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For C. Conway-Welch For For Anthony Piszel For For Suzan Rayner For For Harry Rich For For John Short For For Larry Warren For For Theodore Wight For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Bristol-Myers Squibb 5/1/07 110122108 BMY Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For L.B. Campbell For For J.M. Cornelius For For L.J. Freeh For For L.H. Glimcher For For M. Grobstein For For L. Johansson For For J.D. Robinson For For V.L. Sato For For R.S. Williams For For 2. RATIFICATION OF AUDITORS Issuer For For 3. 2 Issuer For For 4. SENIOR EXEC PERFORMANCE PLAN Issuer Against Against 5. EXEC COMPENSATION DISCLOSURE Shareholder Against Against 6. RECOUPMENT Shareholder Against Against 7. CUMULATIVE VOTING Shareholder Company Name Meeting Date CUSIP Ticker Aspen Insurance Holdings 5/2/07 G05384105 AHL Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer Withheld For I. Cormack For For P. Melawani Withheld For K. Salame For For S. Sinclair For For P. Myners For For C. O'Kane Withheld For I. Cormack For For M. Gumienny For For G. Jones For For O. Peterken For For S.Sinclair For For MS. H. Hutter For For C. O'Kane For For J. Cusack For For I. Campbell For For C. O'Kane For For J. Cusack For For I.Campbell For For I. Campbell For For D. Curtain For For R. Mankiewitz For For C. Woodman For For C.O'Kane For For J. Cusack For For J. Few For For O. Peterken For For S.Sinclair For For D. Skinner For For Ms. K. Green For For Ms. K Vacher For For 2. RE-ELECT JOHN CAVOORES Issuer For For 3. RE-ELECT GLYN JONES Issuer For For 4. AMEND NON-DIRECTORS STOCK OPTION PLAN Issuer For For 5. RATIFY AUDITORS Issuer For For 7. AUTHORIZE SHARE ALLOTMENT Issuer For For 8. RATIFY AUDITORS Issuer For For 10. AUTHORIZE SHARE ALLOTMENT Issuer For For 11. RATIFY AUDITORS Issuer For For 13 AUTHORIZE SHARE ALLOTMENT Issuer For For 14. RATIFY AUDITORS Issuer For For 16. AUTHORIZE SHARE ALLOTMENT Issuer For For 17. RATIFY AUDITORS Issuer For For 19. RATIFY AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Brunswick Corporation 5/2/07 117043109 BC Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Nolan Archibald For For Jeffrey Bleustein For For Graham Phillips For For Lawrence Zimmerman For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Apache 5/2/07 037411105 APA Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer Withheld For Euegene C. Fiedorek For For Patricia Albjerg Graham For For F. H. Merelli For For Raymond Plank For For 5.APPROVAL OF EQUITY PLAN Issuer Against Against 6. REIMBURSEMENT FOR PROXY EXPENSES Shareholder Company Name Meeting Date CUSIP Ticker Nokia 5/3/07 654902204 NOK Vote MRV Proposal Proposed by Issuer or Security Holder 7. DIRECTOR Issuer For For Georg Enrhrooth For For Lalita D. Gupte For For Daniel R. Hesse For For Dr. Bengt Holmstrom For For Dr. Henning Kagermann For For Olli-Pekka Kallasvuo For For Per Karlsson For For Jorma Ollila For For Dame Majorie Scardino For For Keijo Suila For For Vesa Vainio For For 1. APPROVAL OF INCOME STMTS AND BALANCE SHEET Issuer For For 2. APPROVAL OF DIVIDEND Issuer For For 3. APPROVAL OF DISCHARGE OF CHAIRMAN & BOARD FROM LIABILITY Issuer For For 4. APPROVAL TO AMEND ARTICLES OF ASSOC Issuer For For 5. APPROVAL OF REMUNERATION TO BE PAID TO BOARD Issuer For For 6. APPROVAL OF COMPOSITION OF BOARD Issuer For For 8. APPROVAL OF REMUNERATION TO BE PAID TO AUDITORS Issuer For For 9. RATIFICATION OF AUDITORS Issuer For For 10. APPROVAL OF STOCK OPTION GRANTS Issuer For For 11. APPROVAL OF REDUCTION OF SHARE ISSUE PREMIUM Issuer For For 12. APPROVAL OF RECORDING OF SUBSCRIPTION PRICE Issuer For For 13. APPROVAL OF AUTHORIZATION ON ISSUANCE OF SHARES Issuer For For 14. AUTHORIZATION OF SHARE REPURCHASE Issuer Company Name Meeting Date CUSIP Ticker Nautilus 5/7/07 63910B102 NLS Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer Withheld For Greggory Hammann For For Robert Falcone For For Diane Neal For For Peter Allen For For Donald Keeble For For Marvin Siegert For For Ronald Badie For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Conoco Phillips 5/9/07 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For James Copeland Withheld For Kenneth Duberstein For For Ruth Harkin For For William Rhodes For For J. Stapleton Roy For For William Wade For For 2. RATIFICATION OF AUDITORS Issuer Against Against 3. CORPORATE POLITICAL CONTRIBUTIONS Shareholder Against Against 4. GLOBAL WARMING RENEWABLES Shareholder Against Against 5. QUALIFICATION OF DIRECTOR NOMINEES Shareholder Against Against 6. DRILLING IN SENSITIVE AREAS Shareholder Against Against 7. REPORT ON RECOGNITION OF INDIGENOUS RIGHTS Shareholder Against Against 8. COMMUNITY ACCOUNTABILITY Shareholder Company Name Meeting Date CUSIP Ticker Agrium 5/9/07 008916108 AGU Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Neil Carragher For For Ralph Cunningham For For Grant Devine For For Germaine Gibara For For Russel Girling For For Susan Henry For For Russell Horner For For Anne McLellan For For Frank Proto For For Michael Wilson For For Victor Zaleschuk For For 2. RATIFICATION OF AUDITORS Issuer For For 3. RESOLUTION TO AMEND STOCK OPTION PLAN Issuer For For 4. RESOLUTION TO RESERVE ADDITIONAL SHARES FOR STOCK OPTIONS Issuer For For 5. RESOLUTION TO APPROVE SHAREHOLDERS RIGHTS Issuer Company Name Meeting Date CUSIP Ticker Axis Capital Holdings 5/11/07 G0692U109 AXS Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Geoffrey Bell For For Christopher V. Greetham For For Maurice A. Keane For For Henry B. Smith For For 2. APPROVE LONG-TERM EQUITY COMPENSATION PLAN Issuer For For 3. ADOPT AND AMEND BYE-LAWS Issuer For For 4. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Health Management Associates 5/15/07 421933102 HMA Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For William Schoen For For Joseph Vumbacco For For Kent Dauten For For Donald Kiernan For For Robert Knox For For William Mayberry For For Vicki O'Meara For For William Steere For For Randolph Westerfield For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Echelon Corp 5/15/07 27874N105 ELON Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Richard Moley For For Betsy Rafael For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker JP Morgan Chase & CO 5/15/07 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Crandall Bowles For For Stephen Burke For For James Crown For For James Dimon For For Ellen Futter Withheld For William Gray For For Laban Jackson For For Robert Lipp For For David Novak For For Lee Raymond For For William Weldon For For 2. RATIFICATION OF AUDITORS Issuer Against Against 3. STOCK OPTIONS Shareholder Against Against 4. PERFORMANCE BASED RESTRICTED STOCK Shareholder Against Against 5. EXECUTIVE COMPENSATION APPROVAL Shareholder Against Against 6. SEPARATE CHAIRMAN Shareholder Against Against 7. CUMULATIVE VOTING Shareholder Against Against 8. MAJORITY VOTING FOR DIRECTORS Shareholder Against Against 9. POLITICAL CONTRIBUTIONS REPORT Shareholder Against Against 10. SLAVERY APOLOGY REPORT Shareholder Company Name Meeting Date CUSIP Ticker American International Group 5/16/07 026874107 AIG Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer Withheld For Marshall Cohen For For Martin Feldstein For For Ellen Futter For For Stephen Hammerman For For Richard Holbrooke For For Fred Langhammer Withheld For George Miles For For Morris Offit For For James Orr For For Virginia Rometty For For Martin Sullivan For For Michael Sutton For For Edmund Tse For For Robert Willumstad For For Frank Zarb For For 2. RATIFICATION OF AUDITORS Issuer For For 3. STOCK INCENTIVE PLAN Issuer Against Against 4. PERFORMANCE BASED STOCK OPTIONS Shareholder Company Name Meeting Date CUSIP Ticker St. Jude Medical 5/16/07 790849103 STJ Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Michael Rocca For For Stefan Widensohler For For 2. STOCK INCENTIVE PLAN Issuer For For 3. EMPLOYEE STOCK PURCHASE PLAN Issuer For For 4. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Coventry Health Care 5/17/07 222862104 CVH Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Dale Crandall Withheld For Elizabeth Tallett For For Allen Wise For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Unum Group 5/18/07 91529Y106 UNM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Michael Caulfield For For Ronald Goldsberry For For Michael Passarella Against For 2. STOCK INCENTIVE PLAN Issuer For For 3. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Limited Group 5/21/07 532716107 LTD Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Dennis Hersch Withheld For David Kollat For For William Loomis For For Leslie Wexner For For 2. RATIFICATION OF AUDITORS Issuer Withheld For 3. CASH INCENTIVE COMPENSATION PLAN Issuer For Against 4. DECLASSIFY BOARD AND ANNUAL ELECTION OF DIRECTORS Shareholder Company Name Meeting Date CUSIP Ticker Alpha Natural Resources 5/22/07 02076X102 ANR Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Mary Ellen Bowers For For John S. Brinzo For For E. Linn Draper For For Glenn A. Eisenberg For For John W. Fox For For Michael J. Quillen For For Ted G. Wood For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Asset Acceptance Capital Corp 5/22/07 04543P100 AACC Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Nathaniel Bradley For For Anthony Ignaczak For For William Jacobs For For 2. STOCK INCENTIVE PLAN Issuer Company Name Meeting Date CUSIP Ticker Viacom 5/30/07 92553P201 VIA/B Vote MRV Proposal Proposed by Issuer or Security Holder no vote because class B had no voting rights For 1. DIRECTOR Issuer no vote For 2. RATIFICATION OF AUDITORS Issuer no vote For 3. SENIOR EXEC SHORT TERM INCENTIVE PLAN Issuer no vote For 4. LONG TERM MANAGEMENT INCENTIVE PLAN Issuer no vote Against 5. DIVEST PARAMOUNT Shareholder Company Name Meeting Date CUSIP Ticker Wal-Mart 6/1/07 931142103 WMT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Aida Alvarez For For James Breyer For For Michele Burns Withheld For James Cash For For Roger Corbett For For Douglas Daft For For David Glass Withheld For Roland Hernandez For For Allen Questrom For For Lee Scott Withheld For Jack Shewmaker For For Jim Walton For For Robson Walton For For Christopher Williams For For Linda Wolf For For 2. RATIFICATION OF AUDITORS Issuer Against Against 3. CHARITABLE CONTRIBUTIONS REPORT Shareholder Against Against 4. UNIVERSAL HEALTHCARE POLICY Shareholder For Against 5. PAY-FOR-SUPERIOR PERFORMANCE Shareholder Against Against 6. EQUITY COMPENSATION GLASS CEILING Shareholder Against Against 7. COMPENSATION DISPARITY Shareholder Against Against 8. BUSINESS RESPONSIBILITY REPORT Shareholder For Against 9. EXECUTIVE COMPENSATION VOTE Shareholder Against Against 10. POLITICAL CONTRIBUTIONS REPORT Shareholder Against Against 11. SOCIAL AND REPUTATION IMPACT REPORT Shareholder Against Against 12. CUMULATIVE VOTING Shareholder Against Against 13. QUALIFICATIONS OF DIRECTOR NOMINEES Shareholder Company Name Meeting Date CUSIP Ticker Gap 6/05/07 364760108 GPS Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Howard Behar For For Adrian Bellamy Withheld For Dominco De Sole For For Donald Fisher For For Doris Fisher For For Robert Fisher For For Penelope Hughes For For Bob Martin For For Jorge Montoya For For James Schneider For For Mayo Shattuck For For Kneeland Youngblood For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Ingersoll-Rand Co. 6/6/07 G4776G101 IR Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For G.D. Forsee Withheld For P.C. Godsoe For For C.J. Horner For For T.E. Martin For For P. Nachtigal For For O.R. Smith For For R.J. Swift For For 2. STOCK INCENTIVE PLAN Issuer For For 3. RATIFICATION OF AUDITORS Issuer Against Against 4. SHAREHOLDER VOTE ON EXEC COMPENSATION Shareholder Company Name Meeting Date CUSIP Ticker Patterson- UTI 6/07/07 703481101 PTEN Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Mark Siegel For For Cloyce Talbott For For Kenneth Berns For For Charles Buckner For For Curtis Huff For For Terry Hunt For For Kenneth Peak For For 2. RATIFICATION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker Kellwood 6/07/07 488044108 KWD Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For K. Dickerson For For J.Hunter For For L.Katzen For For P. Miller For For H. Weinberg For For 2. RATIFICATION OF AUDITORS Issuer For For 3. SHAREHOLDER'S RIGHTS AGREEMENT Issuer For Against 4. DECLASSIFYING THE BOARD Shareholder Company Name Meeting Date CUSIP Ticker Biomet 6/8/07 090613100 BMET Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. APPROVAL OF MERGER Issuer For For 2. PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE Issuer Company Name Meeting Date CUSIP Ticker Chesapeake Energy 6/8/07 165167107 CHK Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Frank Keating For For Merrill Miller For For Frederick Whittemore For For 2. EQUITY INCENTIVE PLAN Issuer For For 3. STOCK AWARD PLAN Issuer Company Name Meeting Date CUSIP Ticker IPC Holdings 6/22/07 G4933P101 IPCR Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer For For Frank Mutch For For James Bryce For For Peter Christie For For Kenneth Hammond For For Dr. The Hon C.E. James For For Antony Lancaster For For 2. BOARD AUTHORIZED TO FILL VACANCIES Issuer For For 3. RATIFICATION OF AUDITORS Issuer For For 4. 2 Issuer For For 5. REMOVAL OF OUT-OF-DATE PROVISIONS RELATING TO AIG Issuer For For 6. MODERNIZE BYE-LAWS Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Trust for Professional Managers By (Signature and Title) /s/ Joseph C. Neuberger Joseph C. Neuberger President (Principal Executive Officer) Date August 24, 2007
